DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/2022 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/14/2022 . As directed by the amendment: claims 1, 10, 17 has/have been amended and claims 14-15 has/have been  cancelled.  Thus, claims 1-13 and 16-20 are presently pending in this application.

Response to Arguments
Applicant’s arguments regarding the amendments filed, see pg. 7, filed 07/14/2022, with respect to claims 1-9 have been fully considered and are persuasive in overcoming Poe (US 4470609).  The rejection of claims 1-9 has been withdrawn
Applicant’s arguments with respect to claim(s) 10-13 and 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to the claims affected the prior scope, necessitating further search and consideration.  Therefore, the instant office action has been made Non-Final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 10 and 16-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kohlman (US 5944319).
Kohlman discloses:
10. A sealing gasket (44) capable of being used for a flow control valve (note, the limitation “for a flow control valve” is considered intended use of the sealing gasket; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations), comprising: an annular metallic body (44; col. 2, ll. 46-47) having an inner surface (radially inner surface, fig. 1) and an opposing outer surface (46), the outer surface defining a primary sealing surface (col. 3, ll. 5-20) and comprising a first portion (portion with engages with 12) and a second portion (portion with engages with 14), non-parallel to the first portion (each portion 46 are tapered relative to each other, as seen in fig. 1); a groove formed in the outer surface (50) between the first portion and the second portion; and an insert (48) positioned within the groove between the first portion and the second portion, the insert defining a secondary sealing surface (col. 3, ll. 5-20).
16. The sealing gasket of claim 10, wherein the flow control valve is a ball valve (this limitation only refers to a flow control valve that is in the preamble as intended use.  The sealing gasket of Kohlman is capable of being used in a joint of a flow control valve, including a ball valve).
17. A sealing gasket (44) capable of being used for a flow control valve (note, the limitation “for a flow control valve” is considered intended use of the sealing gasket; it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations), comprising: an annular metallic body (44; col. 2, ll. 46-47) having an inner surface (radially inner surface) and an opposing outer surface (46), the outer surface defining a primary sealing surface (one angled surface of 46; col. 3, ll. 5-20) that provides a metal-to-metal seal to prevent fluid flow between the outer surface and a fluid flow body (12, 14); and a means for providing a secondary sealing surface (other angled surface 46 or surface between each 48, or seals 48 themselves) on the outer surface of the annular metallic body.
18. The sealing gasket of claim 17, comprising a means for providing a second secondary sealing surface (surface between each 48 or seals 48 themselves) on the outer surface of the annular metallic body.
19. The sealing gasket of claim 18, wherein: the outer surface of the annular metallic body comprises a first portion (portion with engages with 12) and a second portion (portion which engages with 14), non-parallel to the first portion (each 46 is tapered relative to each other, see fig. 1); the means for providing a secondary sealing surface is positioned on the first portion (right 48); and the means for providing a second secondary sealing surface is positioned on the second portion (left 48).
20. The sealing gasket of claim 19, wherein the means for providing a secondary sealing surface (48)is capable of engaging a first section of a valve body of the flow control valve and the means for providing a second secondary sealing surface is capable of engaging a second section of the valve body (note, the limitations following “configured to” are considered functional language, only requiring a capability to so perform. Kohlman’s o-rings 48 each contact two difference sections (12, 14) of a joint in a fluid flow pipe, and would similarly be capable of engaging two sections of a valve body being jointed together.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kohlman (US 5944319) in view of Poe (US 4470609).
Kohlman discloses the invention as essentially claimed, but does not specify a particular material for the O-ring seal insert (48).  Therefore, Kohlman does not explicitly disclose  wherein the insert is graphite; wherein the insert is a graphite laminate; or wherein the insert is a polymer.
Poe teaches a related seal having inserts and teaches graphite (col. 4, ll. 5-16), graphite laminate (graphite tape, col. 4, ll. 5-16), and a polymer (TeflonTM, col. 4, ll. 5-16) are all known materials for soft seals. 
	It would have been obvious to one having ordinary skill in the art to form the insert seals from known seal materials, including graphite, graphite laminate, or a polymer, as suggested by Poe, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US 2011/0140025) in view of Kohlman (US 5944319).
Beasley discloses:
1. A flow control valve (301, fig. 3B), comprising:
a valve body (303, 321) having a first section (303) and a second section (321) attached to the first section;
a flow control member (311) positioned within the valve body;
a shaft (361) extending through the valve body and connected to the flow control member to move the flow control member between an open position and a closed position; and
a sealing gasket (329) positioned within the valve body and engaging the valve body to prevent fluid flow between the first section and the second section, the sealing gasket including:
an annular body (329) having an inner surface (radially inward facing surface) and an opposing outer surface (tapered outer surfaces), the outer surface defining a primary sealing surface (as seen in fig. 3B to seal against 303 and 321). 
2. The flow control valve of claim 1, wherein the second section of the valve body is an end adapter (321 is an end adapter, as seen in fig. 3B).
3. The flow control valve of claim 1, wherein the flow control valve is a ball valve (as seen in fig. 3B).
Beasley does not disclose wherein the primary surface provides a metal- to-metal seal to prevent fluid flow between the outer surface and the valve body; the annular body is specifically metallic; a groove formed in the outer surface; and an insert positioned within the groove, the insert defining a secondary sealing surface; comprising a plurality of grooves  formed in the outer surface of the annular metallic body and a plurality of inserts, each insert positioned within a corresponding one of the plurality of grooves; and wherein: the outer surface of the sealing gasket comprises a first portion and a second portion, non-parallel to the first portion; the groove is formed in the first portion; a second groove is formed in the second portion and a second insert is positioned in the second groove to provide a second secondary sealing surface; the secondary sealing surface engages the first section of the valve body; and the second secondary sealing surface engages the second section of the valve body.
Kohlman teaches a related metal sealing gasket (44) for sealing two tubular members (similar to Beasley’s 329), wherein the annular body is specifically metallic (44; col. 2, ll. 46-47); a groove (50) formed in the outer surface; and an insert (48) positioned within the groove, the insert defining a secondary sealing surface (col. 3, ll. 5-20); comprising a plurality of grooves (two grooves 50) formed in the outer surface of the annular metallic body and a plurality of inserts (two o-rings 48), each insert positioned within a corresponding one of the plurality of grooves (as seen in fig. 1); and wherein: the outer surface of the sealing gasket comprises a first portion (right side with engages with 12) and a second portion (left side portion with engages with 14), non-parallel to the first portion (both surfaces 46 on each portion are tapered relative to each other, as seen in fig. 1); the groove is formed in the first portion (first groove 50 engaged with 12); a second groove (second groove 50 engaged with 14) is formed in the second portion and a second insert is positioned in the second groove (second 48) to provide a second secondary sealing surface; the secondary sealing surface engages the first section of the fluid flow body (engages 12); and the second secondary sealing surface engages the second section of the fluid flow body (engages 14), for the purpose of providing a metal to metal sealing gasket with enhanced sealing capability with a backup seal for leakage past the metal to metal seal (col. 1, ll. 25-26l col. 3, ll. 11-20).
It would have been obvious to one having ordinary skill in the art to modify the invention of Beasley, such that the annular body is specifically metallic; a groove formed in the outer surface; and an insert positioned within the groove, the insert defining a secondary sealing surface; comprising a plurality of grooves  formed in the outer surface of the annular metallic body and a plurality of inserts, each insert positioned within a corresponding one of the plurality of grooves; and wherein: the outer surface of the sealing gasket comprises a first portion and a second portion, non-parallel to the first portion; the groove is formed in the first portion; a second groove is formed in the second portion and a second insert is positioned in the second groove to provide a second secondary sealing surface; the secondary sealing surface engages the first section of the valve body; and the second secondary sealing surface engages the second section of the valve body, as taught by Kohlman, for the purpose of providing a metal to metal sealing gasket with enhanced sealing capability with a backup seal for leakage past the metal to metal seal (col. 1, ll. 25-26l col. 3, ll. 11-20).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US 2011/0140025) taken with Kohlman (US 5944319) further in view of Logan (US 2900199).
Beasley disclose the invention as essentially claimed, except for wherein the secondary sealing surface engages the first section and the second section of the valve body.
However, Kohlman does not particularly teach wherein the secondary sealing surface engages the first section and the second section of the valve body.
Logan teaches a similar sealing gasket as disclosed and taught by Beasley and Kohlman, and further teaches various locations for the resilient seal(s) which forms the secondary sealing surface, such as being two separate seals individually in contact with each separate section of the valve body (figs. 2c, 3), or one seal placed intermediate both sections of the valve body (figs. 2a-2b), for the purpose of providing alternate equivalent sealing arrangements of the resilient seal as equivalent means to provide the secondary sealing surface to seal between the two sections of the valve body simultaneously using one sealing member, in a manner yielding predictable results.
It would have been obvious to one having ordinary skill in the art to further modify the invention of Beasley taken with Kohlman, such that the secondary sealing surface engages the first section and the second section of the valve body, as suggested by Logan, for the purpose of providing alternate equivalent sealing arrangements of the resilient seal as equivalent means to provide the secondary sealing surface to seal between the two sections of the valve body simultaneously using one sealing member, in a manner yielding predictable results.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beasley (US 2011/0140025) in view of Kohlman (US 5944319) in view of Poe (US 4470609).
Kohlman discloses the invention as essentially claimed, but does not specify a particular material for the O-ring seal insert (48).  Therefore, Kohlman does not explicitly disclose  wherein the insert is graphite; wherein the insert is a graphite laminate; or wherein the insert is a polymer.
Poe teaches a related seal having inserts and teaches graphite (col. 4, ll. 5-16), graphite laminate (graphite tape, col. 4, ll. 5-16), and a polymer (TeflonTM, col. 4, ll. 5-16) are all known materials for soft seals. 
	It would have been obvious to one having ordinary skill in the art to form the insert seals from known seal materials, including graphite, graphite laminate, or a polymer, as suggested by Poe, and further since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9534689 B2 also discloses a similar metal to metal annular sealing ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number is 571-270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753